DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, 14, 15, 19, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gheorghiu et al. (US 2016/0302098 A1, hereinafter Gheorghiu).

Regarding claim 1, Gheorghiu discloses a synchronization indication method (Abstract), applied to a user equipment (paragraph 52, information provided to UE), comprising: 
receiving synchronization indication information transmitted by a network device, wherein the synchronization indication information indicates one or more serving cells as timing reference for a neighboring cell (paragraph 52, “the serving cell 205 may inform UE 115-a if serving cell 205 and neighboring cell 210 are synchronous or not”); 
taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information (paragraph 52, “Based on this information, UE 115-a may use the longer gap pattern but shut down certain radio components outside the measurement subframes to save power”, such that UE adopts timing information from the serving cell for the neighboring cell).

Regarding claim 27, Gheorghiu discloses a user equipment (Abstract, Fig. 8 and paragraph 83, UE), comprising: 
a processor, a memory (paragraph 85), and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor (paragraph 86, “memory 815 may store computer-readable, computer-executable software/firmware code 820 including instructions that, when executed, cause the processor 805 to perform various functions described herein”) to implement steps of: 
receiving synchronization indication information transmitted by a network device, wherein the synchronization indication information indicates one or more serving cells as timing reference for a neighboring cell (paragraph 52, “the serving cell 205 may inform UE 115-a if serving cell 205 and neighboring cell 210 are synchronous or not”); 
taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information (paragraph 52, “Based on this information, UE 115-a may use the longer gap pattern but shut down certain radio components outside the measurement subframes to save power”, such that UE adopts timing information from the serving cell for the neighboring cell).

Regarding claim 5, Gheorghiu further discloses one or more serving cells as timing reference for the neighboring cell comprise any one or more of the following combinations: one or more serving cells configured by the network device; one or more special cells (SpCell) 

Regarding claim 6, Gheorghiu further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency: one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (paragraph 38, “physical layer identity value to identify the cell”).

Regarding claim 10, Gheorghiu further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (paragraph 52, information indicating serving cell and neighboring cell are synchronous for UE to utilizing timing of serving cell as reference).

Regarding claim 11, Gheorghiu discloses a synchronization indication method (Abstract), applied to a network device (paragraphs 47 and 52, base station (network device) provides synchronization information to UE), comprising: 
transmitting synchronization indication information to a user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference the serving cell 205 may inform UE 115-a if serving cell 205 and neighboring cell 210 are synchronous or not”).

Regarding claim 14, Gheorghiu further discloses one or more serving cells as timing reference for the neighboring cell comprise any one or more of the following combinations: one or more serving cells configured by the network device; one or more special cells (SpCell) configured by the network device; one or more cells in a cell list configured by the network device; a cell corresponding to a frequency or a frequency group in a frequency list; and a reference serving cell configured in a measurement object (MO) (paragraph 47, serving cell controlled by base station 105-a (one or more serving cells configured by the network device)).

Regarding claim 15, Gheorghiu further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency; one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (paragraph 38, “physical layer identity value to identify the cell”).

Regarding claim 19, Gheorghiu further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (paragraph 52, information indicating serving cell and neighboring cell are synchronous for UE to utilizing timing of serving cell as reference).

a processor, a memory, and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of the method according to claim 11 (paragraph 100, processor with memory, paragraph 101, memory storing instructions “that are configured to, when executed, cause the processor 1205 to perform various functions described herein”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2-4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu in view of Schwarz et al. (US 2009/0219889 A1, hereinafter Schwarz).

Regarding claims 2 and 3, Gheorghiu discloses the limitations of claim 1 as applied above. Gheorghiu further discloses the receiving synchronization indication information transmitted by a network device, comprises: wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency (paragraphs 59-60, when serving cell and neighboring cell are synchronous, frequency band of the cells is synchronous); wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a serving cell configured by the network device as timing reference for all or part of neighboring cells at a current measurement object frequency configured by the network device (paragraphs 52 and 60, information indicating serving cell and neighboring cell are synchronous for UE to utilizing timing of serving cell as reference and when serving cell and neighboring cell are synchronous, frequency band of the cells is synchronous).

In an analogous art, Schwarz discloses synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the synchronization indication information of Gheorghiu in dedicated message or broadcast message as suggested by Schwarz to provide different channels for providing the synchronization indication information to the UE.

Regarding claim 4, Gheorghiu in view of Schwarz further discloses the synchronization indication information is a field of using time of serving cell for synchronization (useServingCellTimingForSync), or other synchronization indication information field (see Gheorghiu, paragraph 52, i.e., other synchronization indication information field).

Regarding claim 12, Gheorghiu discloses the limitations of claim 11 as applied above. Gheorghiu further discloses the receiving synchronization indication information transmitted by 
Gheorghiu does not expressly disclose the transmitting synchronization indication information to a user equipment, comprises: transmitting a broadcast message to the user equipment; wherein the broadcast message comprises the synchronization indication information; or, transmitting a dedicated signaling to the user equipment; wherein the dedicated signaling comprises the synchronization indication information.
In an analogous art, Schwarz discloses synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization 

Regarding claim 13, Gheorghiu in view of Schwarz further discloses the synchronization indication information is a field of using time of serving cell for synchronization (useServingCellTimingForSync), or other synchronization indication information field (see Gheorghiu, paragraph 52, i.e., other synchronization indication information field).

Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu in view of 3GPP TS 38.331 V15.0.0, dated December 2017 (hereinafter 3GPP).

Regarding claims 7-9, Gheorghiu discloses the limitations of claim 5 as applied above. Gheorghiu further discloses configuration of serving cell and neighbor cell for measurement (Abstract), wherein a PCell and/or a PSCell configured by the network device (paragraphs 38 and 43, PCell identified by physical identifier), a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency (paragraph 38, physical cell identifier, paragraphs 32 and 43, frequencies configured for cells).
Gheorghiu does not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a 
3GPP discloses cells are configured as SpCell associated with a physical cell identity (p. 25, 5.3.5.5.2 “Reconfiguration with sync”, cellIndex Entry index in the cell list. An entry may concern a range of cells, in which case this value applies to the entire range (p. 83, “MeasObjectNR field descriptions”), wherein “IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Gheorghiu as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 


Regarding claims 16-17, Gheorghiu discloses the limitations of claim 11 as applied above. Gheorghiu further discloses configuration of serving cell and neighbor cell for measurement (Abstract), wherein a PCell and/or a PSCell configured by the network device (paragraphs 38 and 43, PCell identified by physical identifier), a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency (paragraph 38, physical cell identifier, paragraphs 32 and 43, frequencies configured for cells).
Gheorghiu does not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a PSCell indicated by the network device through a physical cell identifier (PCI) and a frequency; a PCell and/or a PSCell indicated by the network device through a cell index; a PCell and/or a PSCell indicated by the network device through an E-UTRAN cell global identifier (ECGI), wherein configuration manner of one or more cells in the cell list configured by the network device, comprises any one or more of the following combinations: a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency; a serving cell indicated by the network device through a cell index; a serving cell indicated by the network device through an E-UTRAN cell global identifier (ECGI); a PCell and/or a PSCell defaulted by the network device; and a PCell and/or a PSCell configured by the network device.

IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Gheorghiu as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 
In addition, claims 16-17 depend on claim 14, wherein claim 14 recites alternative options, which makes limitations of claims 16-17 optional and patentable weigh needs not given.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Patel et al. (US 2015/0172990 A1) discloses a client terminal decodes the RFN of a particular cell, the relative offset between the serving cell and the neighbor cells is maintained by the client terminal for a certain configurable amount of time. This enables the client terminal to 

Thangarasa et al. (US 2017/0310415 A1) discloses a method for operating a network node in a wireless communication network. The method comprises configuring a D2D device for D2D operation based on a D2D schedule or resource allocation such that D2D operation, and/or switching between cellular operation and D2D operation and/or vice versa, of the D2D device doesn't overlap with cellular synchronization signals, and/or with DL subframes that can be used for cell search by the D2D device, and/or with DL subframes in which synchronization signals are transmitted (Abstract) and suggests to enable a UE to determine whether a certain neighbor cell being identified or to be identified is synchronous or asynchronous with respect to the transmit timing of a reference cell (e.g. serving cell) (paragraph 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/            Primary Examiner, Art Unit 2645